Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2021 was received and  is being considered by the examiner.

Drawings
The drawings submitted 01/07/2020 were received and are being considered by the examiner. 


Claim Status
Claims 1 has been amended, while claims 7-9 have been cancelled. Remaining claims 1-6 and 10-14 have been examined on the merits.  Claims 15-20 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. 20150191841) in view of Wang et al. (CN 107112505, machine translation provided is used for below rejection) and Cho et al. (U.S. 20020182488).

With respect to claim 1, Grant discloses an electrode (in this case, an anode), with a plate-like current collector ([0010]), which by definition would have a plurality of sides. Grant further discloses that a lithium-based host material (in this case, lithium ions and/or metal) is applied to the current collector ([0010]), and the formation of an SEI layer ([0010]). Grant does not disclose that the SEI layer should comprise a polymer matrix including one or more fluoropolymers consisting of fluorinated ethylene propylene (FEP), perfluoroalkoxy alkanes (PFA), vinylidene fluoride (THV), copolymers of perfluoromethylvinylether and tetrafluoroethylene (MFA), hexafluoropropylene, tetrafluoroethylene, ethylene-
Wang discloses the use of an SEI layer ([0016]) and teaches that it can comprise LiF ([0100]) and polyvinylidene fluoride as the fluoropolymer ([0100]). Wang further teaches that the addition of LiF is helpful in improving stable cell performance ([0016]), while the polyvinylidene fluoride acts as an exemplary binder ([0100]).
It would have been obvious at the time that the application was filed to comprise the SEI layer disclosed by Grant with the LiF and polyvinylidene fluoride as a fluoropolymer as taught by Wang in order to ensure stable cell performance and an exemplary binder in the polymer matrix. 
Cho discloses a method for forming a lithium anode protective layer capable of suppressing the growth of dendrites ([0006]) and teaches the use of vinylidenefluoride (VDF)-hexafluoropropylene (HFP) copolymer or polytetrafluoroethylene-hexafluoropropylene copolymer for the layer ([0012]). Cho further teaches the use of vinylidenefluoride (VDF)-hexafluoropropylene (HFP) copolymer or polytetrafluoroethylene-hexafluoropropylene copolymer for the layer helps to adhere the LiF to the anode ([0012]). 
It would have been obvious to one having ordinary skill in the art to include use of vinylidenefluoride (VDF)-hexafluoropropylene (HFP) copolymer or polytetrafluoroethylene-hexafluoropropylene copolymer for the layer as taught by Cho to the SEI layer disclosed by Wang in order to ensure that the LiF was properly adhered to the anode. 

claim 2, Wang further teaches the composition of LiF in the SEI layer in the range of 2% to 30% by weight ([0031]), thus encompassing the claimed range of 5% to 75% by weight.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 3, Wang discloses the composition of LiF in the SEI layer in the range of 2% to 30% by weight ([0031]), thus overlapping with the claimed range of 30% to 50% by weight. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 4 and 5, Wang discloses the LiF is present as nanocrystals (nono-graphites) and have an average particle diameter of 30 nm to 200 nm ([0027]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 6, the product-by-process limitations of claim 6, LiF formed via defluorination of the one or more fluoropolymers, are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-

With respects to claims 12 and 13, Grant further discloses the lithium-based host material comprises pure lithium, in the form of lithium metal placed directly on the current collector ([0006]). By its nature, lithium metal would have a composition of near 100% lithium by weight, thus reading on claim 13. 

With respect to claim 14, Grant further discloses the lithium-based host material comprises a lithium-tin or a lithium-aluminum alloy ([0010]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. 20150191841) and Wang et al. (CN 107112505, machine translation provided is used for below rejection) as applied to claim 1 above, and further in view of Horie et al. (JP 4163295, machine translation provided is used for rejection below).

Regarding claims 10 and 11, modified Grant discloses the use of polyvinylidene fluoride as the fluoropolymer ([0100]), but does not disclose the content of trifluoromethy functional group to comprise at least 3 wt.% or 3 wt.% to 10 wt.%.
Horie discloses an SEI layer formed by a vinyidene fluoride copolymer ([0001]) and teaches the vinyleidene fluoride copolymer, once copolymerized with propylene hexafluoride, 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include 8 wt. % trifluoromethyl group in the form of a fluoropolymer like propylene hexafluoride as taught by Horie in the SEI layer disclosed by Grant in order to ensure the SEI layer would have high ion conductivity.  

Response to Arguments
Applicant’s arguments with respect to the subject matter of amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that Horie did not read on the subject matter of the specified fluoropolymers required in the polymer matrix as claimed in amended claim 1. Therefore, examiner references Cho et al. (U.S. 20020182488) which teaches the addition of said fluoropolymers with the intended use of preventing dendrites caused by the SEI layer, as stated in the rejection of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 7:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                            
/Maria Laios/Primary Examiner, Art Unit 1727